Citation Nr: 1409583	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include consideration of both direct and secondary bases.

2.  Entitlement to service connection for a left hip disability on a secondary basis.

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals of injury to the left forearm.

4.  Entitlement to an initial compensable rating for degenerative arthritis of the left elbow prior to March 11, 2013, and in excess of 10 percent from that date.

5.  Entitlement to an initial compensable rating for degenerative arthritis of the left wrist prior to March 11, 2013, and in excess of 10 percent from that date. 

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1976.

This matter came to the Board of Veterans' Appeals (Board) from July 1992, May 1994, June 2000, March 2004, May 2010 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 1992 rating decision, the RO granted service connection for residuals of injury to the left forearm and assigned a 10 percent disability rating, effective February 1992.  The Veteran appealed the initial disability rating assigned.  In May 1994, the RO increased the rating to 20 percent, effective February 1992.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The claims of service connection for left knee disability and the increased rating claim for residuals of injury to the left forearm were remanded in December 1999 for additional development.  These issues along with the service connection claim for hip disability were later decided by the Board in June 2006.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in a March 2009 Memorandum Decision affirmed the denial of service connection for a left hip disability on a direct basis.  The Court remanded the questions of entitlement to secondary service connection for the left hip disability.  The Court additionally vacated and remanded the decisions with respect to service connection for the left knee disability and evaluation of the left forearm disability and remanded the issue of TDIU. 

This matter was remanded in October 2009, May 2012, and January 2013 for further development.  The October 2009 remand included a referral to the RO for consideration of the TDIU claim, which was denied in a May 2010 rating decision.  

The Veteran testified at a June 1999 Board hearing in Washington DC.  When the Board member who presided over that hearing had left the Board, the Veteran was afforded a June 2003 Board videoconference hearing (per his request), and testified before the undersigned.  Transcripts are of record.  

The issues of entitlement to increased initial evaluations for left elbow and left wrist; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, left knee degenerative joint disease status post total knee replacement is related to the Veteran's service.

2.  A left hip disability is not related to the Veteran's service-connected bilateral heel fractures.

3.  The Veteran's service-connected residuals of the left forearm are manifested by moderate incomplete paralysis of the ulnar nerve.  

4.  The Veteran's radial nerve is manifested by mild incomplete paralysis.

5.  The Veteran's median nerve is manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease status post total knee replacement have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for a left hip disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2013).

3.  The criteria for entitlement to an initial evaluation in excess of 20 percent for residuals of injury to the left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a and Diagnostic Code (DC) 8716 (2013).

4.  The criteria for a separate 20 percent rating, but no higher, for neuralgia of the radial nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8714 (2013). 

5.  The criteria for a separate 10 percent rating, but no higher, for neuralgia of the median nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8715 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Several of the unfavorable rating decisions that are the basis of this appeal were already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  Where, as here, the § 5103(a) notice was not mandated at the time of the initial agency of original jurisdiction (AOJ) decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Appropriate notices were provided to the appellant in June 2004, October 2009 and February 2013.  The claims were subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The increased rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of injury to the left forearm.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claim.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained VA treatment records and Social Security Administration (SSA) records, reviewed the Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, afforded him adequate VA examinations, and provided Board hearings in June 1999 and June 2003.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by the decisions on the claims at this time. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For veterans who have served 90 days or more of active service during a war period of after December 31, 1946, certain chronic disabilities, such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
  
When the requirements for a chronic disease are shown in service (or within the presumptive period under 38 C.F.R. § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic conditions noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  Id. at 1336.  To be "shown in service," the disease identity must be established and the diagnosis not be subject to legitimate question.  Id. at 1335. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006, to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

I.  Left Knee

Factual Background

Service treatment records are silent for any complaints, treatments or diagnosis of a left knee disability.  A September 1961 entrance examination shows that clinical evaluation of the Veteran's lower extremities was normal.  A June 1964 treatment record shows that he was seen for "very painful" feet after jumping out of a window.  A July 1964 service treatment record shows the Veteran's reports of pain in the left os calcis.  It was noted that the July 1964 x-rays showed an os calcis fracture.  There was no treatment indicated other than foam rubber heels.  A May 1968 treatment record shows treatment for the right knee after striking it on a hatch.  July 1965 to August 1976 reports of medical examinations show that clinical evaluation of the lower extremities was normal and that he had a scar on his left knee.  Under summary of defects and diagnoses, medical personnel noted fracture left radius and ulna in June 1971 and January 1972; and functional murmur of the heart on discharge examination in August 1976.  A March 1975 service treatment record shows recurrent pains in his heels.  

Post service, an October 1993 VA examination shows that his left knee collapses.

A September 1994 VA treatment report shows history of left knee pain since the 1960's from repetitive ladder climbing.

A May 1995 VA treatment record shows surgery for large degenerative tear of the posterior horn of the medial meniscus, left knee, grade IV chondral changes with exposed subchondral bone, medial tibial plateau under medial meniscal tear.

A January 1996 North Carolina Disability Determination Services evaluation shows the following past medical history: "a history of jumping 2 stories in 1963, resulting in bilateral ankle fractures and knee pain, and that was treated in the Navy....  In June 1995, he had a left knee meniscal repair for knee pain, which has been present since 1963, in which a left meniscal repair was performed." 

When the Veteran was afforded a VA examination in June 1996, he reported pains in his heels since jumping out of a second story window evading a pursuer either in 1970 or 1971.  He stated receiving no treatment at the time, but two weeks later was provided pads for his heels and reported trouble with his legs, knees and ankles.

A February 1997 North Carolina Disability Determination Evaluation shows the Veteran's reports of left knee disability that "began in 1963 and 1964 from climbing ladders, jumping out of a building and fracturing his heels and other injuries to the knees."   

At the June 1999 hearing before the Board in Washington D.C., the Veteran testified to injuring his left knee after jumping out of a window in service and was provided whirlpool treatment.  

The Veteran was afforded a VA examination in May 2000.  The examiner noted the Veteran's belief that his knee complaints stem from his broken foot due to a fall in 1964.  The examiner noted that "[n]o disorder was described by the veteran until more recently."  The examiner diagnosed history of injury, remote, meniscus left knee, post arthroscopy, with normal examination.  

At the June 2003 Board videoconference hearing, the Veteran testified that he was treated in a whirlpool bath in Long Beach, California.  He requested copies of his medical records, which were unavailable.  He testified that an orthopedic surgeon told him that his "left knee disorder was a direct result of fracturing my feet."
  
The Veteran was afforded a VA examination in June 2005.  After examining the Veteran and reviewing the claims file, the examiner diagnosed torn meniscus, status post partial meniscectomy with post traumatic DJD and residuals.  He stated that it is not possible to state that the current problem is the result of the injury in 1964 without resort to unfounded speculation.  

In October 2009, the Board remanded the claim in part for a VA medical opinion regarding the Veteran's secondary service connection claim.

The Veteran was afforded another VA examination in March 2010.  The examiner stated that he did not have access to the claims file for review.  He noted that the most recent foot x-rays show bilateral spurs and no pain on palpation of his heels bilaterally.  He noted physical examination and x-ray evidence of osteoarthritis.  He opined that it is less likely as not that the Veteran's left knee disability is secondary to his bilateral heel disabilities.  No rationale was provided.   

An October 2010 VA addendum was provided when the examiner was in receipt of the Veteran's claims file.  The examiner reported that the "patient told me that he injured his left knee and left hip when he jumped out of a 2 story window.  As far as baseline manifestations of the patient's left knee...the patient states that he [sic] began while in the military."  The examiner then added after reviewing the claims file, "After that jump, I do not see any notes indicating left knee...pain from the time of that jump."

A November 2010 VA treatment record shows that the Veteran "sustained injuries to his left knee in 1963 while he was on active duty and jumped from a second-story window to avoid an altercation.  The patient was taken by PCS to Hawaii where he was hospitalized for this injury.  He has had bouts of pain in the knee off and on ever since." 

A March 2011 VA Orthopedic Surgery Report provides that the Veteran 
"states that in the service in the early 60s and 70s he sustained a severe injury to his left leg when he jumped out of building, sustaining a fracture to his left knee.  Since that time he has had persistent pain with his knee and was found to have significant arthritis of x-rays that were made in the years past." 

In September 2011, the Veteran underwent a total left knee replacement.  Subsequent treatment records in November and December 2011 show "L knee problems since 1963 when jumped out of 2nd story building to avoid being shot."   

In December 2011, the Veteran reported left knee pain due more to the feet spurs.   

In May 2012, the Board remanded the claim in part because the March 2010 examination did not adequately address whether the service-connected bilateral heel disabilities have aggravated the Veteran's claimed left knee disability. 

Per the Board's remand, the Veteran was afforded another VA examination in June 2012.  Following examination and review of the record, the examiner opined that it was less likely than not that the knee disability was incurred in or caused by the claimed in-service injury, event or illness.  She further opined that the left knee disability is less likely than not proximately due to or the result of the Veteran's service-connected bilateral heel fracture.  For both opinions, the examiner noted a June 1964 service treatment record showing painful feet after jumping out of a building.  X-rays from July 1964 document linear fracture left calcaneus, no displacement of the fracture.  X-ray of the lumbosacral spine was negative.  The examiner noted that there were no complaints of left knee pain in service treatment records and "therefore not caused by military service."  She noted that the left foot fracture was linear and non-displaced.  She noted there was no right foot fracture reported in service treatment records and that current x-rays show bilateral heel spurs.  She stated that non-displaced linear fracture to the left heel is not a risk factor for left hip condition.  She noted records indicted left meniscus injury in the 1990s and noted various x-rays dated from September 2008 to November 2010.  

The examiner further opined that it is less likely as not that the left knee disability was aggravated beyond its natural progression.  She added that the "Veteran did not sustain a b/l heel fracture in military service, only the left heel demonstrated a fracture.  The [r]ight heel was not fractured....  Review of the medical record indicates that the Veteran injured his left knee meniscus....  No evidence of right heel fracture.  Well healed [l]eft fracture is not a risk factor for left knee meniscus injury nearly 30 years later."

In January 2013, the Board remanded the claim in part for another VA examination since the June 2012 examiner relied upon incorrect facts (finding of no right heel fracture even though the Veteran had been service connected for the disability). 

Pursuant to the January 2013 remand, the Veteran was afforded a VA examination in March 2013.  The Veteran reiterated feeling knee pain following the in-service fall.  It was noted that the Veteran claims he injured left knee and bilateral heels from a fall in June 1964.  Following the examination and review of the record, the VA examiner opined that it is less likely as not that the Veteran's left knee disability is proximately due to, the result of, or aggravated by, the Veteran's service-connected bilateral heel fracture.  The examiner explained that there are no medical records from 1976 until 1991 when the Veteran started to seek VA treatment.  The examiner had reviewed x-ray reports of the heels and noted that "there is no current pathology of such severity due to the bilateral heel fractures, healed, which would cause pathology of the left knee anatomy to result in severe d[egenerative] j[oint] d[isease] requiring total knee replacement.  The medical records and exam findings do not demonstrate gait changes or other pathology of such severity due to the bilateral heel fractures, heeled, as to cause pathology of the left knee anatomy to result in severe d[generative] j[oint] d[isease] requiring total knee replacement or to permanently aggravate the chronic left knee d[egenerative] j[oint] d[isease]."  

Analysis

Based on a review of the evidence, the Board finds that service connection on a direct basis is warranted.  The Veteran has asserted knee pain since jumping out of a second story window in service.  

The Veteran is competent to testify to symptoms related to his knee, and the Board does find the assertions of continuity since service credible.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While service treatment records are silent for complaints, treatments, or diagnosis of any left knee disability, the Veteran has been consistent in statements made during the course of treatment and under oath, that he has had pain since service.  The Board finds no reason to doubt the credibility of the Veteran's statements.   

The Board acknowledges several negative nexus opinions and the rationales provided.  The October 2010 VA examiner explained in an addendum opinion that there were no complaints of knee pain from the time of the jump.  Additionally, the June 2012 VA examiner not only noted a lack of documentation in service, but also based her opinion on x-ray findings in service and post service.  Moreover, the March 2013 examiner partly based his opinion on a lack of medical records from 1976 until 1991.  Thus, the opinions (which relied on the absence of contemporaneous medical evidence) are inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Overall, the examiners impermissibly ignored the Veteran's assertion that he had sustained a knee injury in service and has had symptoms since then.  

The Board also acknowledges a speculative opinion.  Specifically, a June 2005 VA examiner could not render an opinion without resorting to speculation.  However, the examiner did not provide an explanation reflecting full consideration of all pertinent and available evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Additionally, the Board also acknowledges the Veteran's testimony that an orthopedic surgeon directly linked his left knee disability with his 1964 fracture of his feet.  While evidence from that physician reflecting such an opinion is not of record, as a lay person, the Veteran is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, he is competent to report what a doctor has told him.    

The Board acknowledges the representative's December 2012 and September 2013 letters in which he cited to the January 1996 North Carolina Disability Determination Services Evaluation noting knee pain "which has been present since 1963," and a November 2010 VA treatment record noting knee pain "off and on ever since" the incident in service.  It appears that this is history provided by the Veteran, which the Board finds credible.  Here, there was no reason for the Veteran to proffer the details of how he injured his knee in service as this information was not provided in connection with a VA claim.  Lay statements found in medical records when treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Under the facts of this case, the evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's left knee degenerative joint disease status post total knee replacement is related to his in-service fall.  Service connection is therefore warranted.  See 38  U.S.C.A. § 5107(b). 

In light of the grant of service connection on a direct basis, the issue of secondary service connection is moot; and there is no prejudice to the Veteran as a result.
 
II. Left Hip

Factual Background

Service treatment records are silent for any complaints, treatments or diagnosis of left hip disability.  A September 1961 entrance examination shows that clinical evaluation of the Veteran's lower extremities was normal.  A June 1964 treatment record shows that was first seen for "very painful" feet after the jump.  A July 1964 service treatment record shows the Veteran's reports of pain in the left os calcis.  It was noted that the July 1964 x-rays showed an os calcis fracture.  It was noted that there was no treatment indicated other than foam rubber heels.  July 1965 to August 1976 reports of medical examinations show that clinical evaluation of the lower extremities was normal.  Under summary of defects and diagnoses, medical personnel noted fracture left radius and ulna in June 1971 and January 1972; and functional murmur of the heart on discharge examination in August 1976.  A March 1975 service treatment record shows recurrent pains in his heels.  

A July 1995 VA treatment record shows a long history of bilateral hip pain.  

When the Veteran was afforded a VA examination in June 1996, he reported pains in his heels since jumping out of a second story window evading a pursuer either in 1970 or 1971.  He stated receiving no treatment at the time, but two weeks later was provided pads for his heels.  He reported trouble with his legs, knees and ankles.

An August 2000 VA treatment record shows "hip pain since jumped from 2 story window in 1964" and "suffered B heel fx.'"

A June 2003 Board video conference hearing shows that the Veteran testified that he was treated for his feet and hip injuries at the same time in a whirlpool bath in Long Beach.  He further testified that he had requested his medical records and was informed that they were unavailable.  

A June 2005 VA examination shows that the examiner could not find any documentation of any hip problems at the time of the 1964 injury.  He opined that "it is not possible to connect the present hip problem with the injury in 1964 without resort to unfounded speculation." 
 
The Board remanded the claim in October 2009 for another VA examination since the June 2005 VA examination report is inadequate as to the secondary service connection issue.  

Accordingly, the Veteran was afforded another VA examination in March 2010.  The examiner noted not having the claims file for review, but given the bilateral heel spurs and current hip pain and his gait (where the Veteran put more weight on his heels than he does his forefoot), the examiner opined that it is less likely as not that the Veteran's hip pain is secondary to his bilateral heel spurs.

An October 2010 VA addendum shows that the examiner had access to the Veteran's claims file and opined that it is less likely as not that the left hip is secondary to the jump out of the second story window.  The examiner noted a July 1964 entry in which the Veteran fractured his left os calcis and noted that there is no complaint listed of hip pain.  The examiner did not see any notes indicating left hip pain from the time of the jump. 

The Board remanded the claim in May 2012 since the March 2010 opinion regarding secondary service connection did not address whether the service-connected fracture of the heels aggravated the Veteran's hip complaints.

Per the Board's remand instructions, the Veteran was afforded another VA examination in June 2012.  After interviewing and examining the Veteran, and after reviewing the claims file, the examiner opined that it was less likely than not that the left hip disability incurred in or caused by the claimed in-service injury, event or illness.  The examiner further opined that it is less likely than not proximately due to/the result of the Veteran's service-connected left heel fracture.  The examiner noted a June 1964 service treatment record that shows painful feet after jumping out of a building.  X-rays from July 1964 document linear fracture left calcaneus, no displacement of the fracture.  X-ray of the lumbosacral spine was negative.  The examiner noted that there were no complaints of left hip pain in service treatment records and "therefore not caused by military service."  She noted that the left foot fracture was linear and non-displaced.  She noted there was no right foot fracture reported in the service treatment records.  She noted that current x-rays show bilateral heel spurs.  She stated that non-displaced linear fracture to the left heel is not a risk factor for left hip condition.  She noted x-rays dated from September 2008 to November 2010.  

She also opined that the hip disability is less likely as not aggravated beyond the natural progression.  She noted the 1964 x-rays showing left heel fracture and stated that the "right heel was not fractured."  She stated that there is no medical evidence of left hip injury secondary to the well-healed left heel fracture and noted a 1996 x-ray showing normal left heel.  She stated "no residuals from non-displaced, linear 1964 fx or normal right heel."  She stated that a well healed left heel fracture is not a risk factor for a hip disability, left hip osteoarthritis and no fracture to the right heel is documented.  She stated that osteoarthritis documented in the left hip is consistent with normal age-related changes.

In January 2013, the Board remanded the claim since the June 2012 VA examiner relied upon incorrect facts (finding of no right heel fracture when the Veteran has been service connected).  In addition, the examiner noted a normal hip.  By contrast, the March 2010 VA examiner found a current disability.  The Board remanded the claim to determine whether there was a current disability.  

A March 2013 VA examination shows the Veteran's reports of an incident in 1963 in which he "BROKE MY FEET"	jumping out of a second story window.  It was noted that "IN THE FALL HE ALSO HURT HIS LEFT KNEE AND LEFT HIP.  HE STATES HE DIDN'T HAVE ANY EVALUATION OF ANYTHING BUT FEET."  He stated that no one diagnosed any hip disability.  He reported going on sick call about twice a month complaining of his knee and hip but "NOBODY PAID ATTENTION TO IT."  He stated that after the injury, he had problems running due to hip pain.  He stated that he went to the whirlpool but could not tell if this was treatment for feet, knees, hips, etc.  

Following the examination and review of the record, the VA examiner opined that it is less likely as not that the Veteran's hip disability is proximately due to or the result of/aggravated by the Veteran's service-connected bilateral heel fracture.  The examiner explained that there are no medical records from 1976 until 1991 when the Veteran sought VA treatment.  The examiner had reviewed x-ray reports of the heels and noted that "THERE IS NO CURRENT PATHOLOGY OF SUCH SEVERITY DUE TO THE VETERAN'S BILATERAL HEEL FRACTURES, HEALED, WHICH WOULD CAUSE PATHOLOGY OF THE LEFT HIP ANATOMY TO RESULT IN CHRONIC HIP STRAIN."  The examiner noted that the medical records and examination findings do not demonstrate gait changes or other pathology of such severity due to the bilateral heel fractures, healed, as to cause pathology of the left hip anatomy to result in chronic strain or to permanently aggravate the chronic left hip strain.

Analysis

As noted in the Introduction, the Board's analysis of the claim of service connection for a left hip disability is limited to the theory of secondary service connection, to include aggravation.  Based on the evidence of record, service connection on a secondary basis is not warranted.  The Veteran asserts that he has hip disability due to his service-connected bilateral heel fracture.  A 1964 treatment record shows that the Veteran was first seen for painful feet in June after the in-service incident.  There was no indication of symptoms or diagnosis of any hip disability due to the fracture.  A March 1975 service shows recurrent pains in his heels with history of fracture of the os calcis in 1962, but there was no mention, again, of any hip disability due to the fracture.

In addition, the post service medical opinions do not support the Veteran's claim.  

The Board acknowledges the representative's letter received in September 2013 in which he asserted that the March 2013 VA examination is inadequate because the same rationale was used for knee disability and the opinion was based on a healed right heel fracture.  While the same rationale was used for knee and hip disability, the Board finds that overall, the opinion provided is adequate because it is based on an examination of the Veteran and review of the claims file.  Analysis of the left hip claim is limited to secondary service connection and the examiner's opinion in that regard is adequate because it noted x-ray findings related to both heels and commented that there was no pathology related to both heels that would cause or aggravate the left hip.  The rationale for the opinion was not related to whether one or both heels was service connected.  While the examiner commented on the gap in medical records from the time the Veteran exited from service until 1991 when he underwent VA treatment, the examiner further noted x-ray reports, and findings of no demonstrable gait changes.  Additionally, the negative nexus opinion is also supported by the March 2010 examiner who likewise opined that the hip disability is not secondary to the bilateral heel fractures based on heel spurs, hip pain and the Veteran's gait based on causation.    

The Board acknowledges the Veteran's assertion that his left hip disability is secondary to his bilateral heel fractures.  As a lay person, the Veteran may be competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. 428.  However, the specific disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

The weight of the evidence is against the Veteran's claim of service connection for a left hip disability on a secondary basis and the claim is denied.  38 U.S.C.A. § 5107(b).

Increased Ratings

In the July 1992 rating action on appeal, the RO granted service connection and assigned a 10 percent evaluation for residuals of injury of the left forearm, effective February 6, 1992.  By rating decision in May 1994, the RO increased the rating to 20 percent, effective February 6, 1992.  The Veteran contends that his condition is more severe and warrants a higher rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected residuals of injuries to the left forearm have been rated by the RO under the provisions of Diagnostic Code (DC) 8716, which pertains to neuralgia of the ulnar nerve.  The Board notes that DC 8714 for neuralgia of the radial nerve and DC 8715 of the median nerve are also applicable to this case.  The Board has considered the applicability of other Diagnostic Codes, however, the disability at issue affects his nerves.  In addition, the Veteran has already been separately rated for tender scar, and degenerative arthritis of the left elbow and left wrist (which are all associated with residuals of left forearm injury).  His increased rating claims for the left elbow and left wrist are addressed in the remand below.

As the Veteran is right hand dominant (see March 2013 VA examination) the disability affects his minor arm.  For the minor side, a rating of 20 is warranted where there is moderate incomplete paralysis of the ulnar nerve.  A 30 percent rating is warranted for severe incomplete paralysis of the ulnar nerve.  A maximum rating of 50 percent is warranted for complete paralysis of the ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8716.  

For neuralgia of the radial nerve on the minor side, 20 percent ratings are warranted for mild or moderate incomplete paralysis of the radial nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the radial nerve.  A maximum rating of 60 percent is warranted for complete paralysis of the radial serve; drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergetic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, DC 8714.

For the median nerve, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 60 percent is warranted for complete paralysis; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8715.

The evaluation of the same disability under the various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Disability from injuries to the muscles, nerves and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.

Factual Background

The Veteran was afforded a VA examination in March 1992.  The examiner noted no peripheral synovitis.  He noted that range of motion was normal except in the left and right shoulder, and left hand.  He noted no evidence of intrinsic muscle wasting.  He further noted that motor strength was 5/5 throughout and sensory was grossly intact with the exception of anesthesia over the lower part of the scar.  The examiner diagnosed "[s]tatus post left forearm injury while on active duty, now with some hyperesthesia and neuropathic type pain, question related to an ulnar entrapment or other neuropathic process."

An October 1993 VA examination shows that the Veteran complained of sharp pain in the left shoulder/forearm region.  The radiologic report noted that one cannot rule out old healed fractures of the left radius and ulna with the fracture fragments in good alignment.  It was additionally noted that there is a suggestion of calcification in the tendinous insertion on the olecranon process of the ulna.  Neurological examinations were within normal limits.  Motor systems showed no asymmetry, involuntary movements, weakness or atrophy.  Muscle tone was within normal limits.  Deep tendon reflexes were symmetrical and normoactive.  Pain and sensory tracts were intact.  

A June 1996 VA examination shows normal range of motion of his forearm.  

A May 2000 VA neurological examination shows "Fractures of the left ulnar and radius bones 30 years ago; neurologically normal today."  A May 2000 addendum shows no symptoms on pronation and supination of the forearm.  The Veteran had no symptoms on flexion or extension of the radial or ulnar deviation, which was adequate without symptoms.  The impression was fracture of radius and ulna left forearm, healed. 

An April 2002 VA examination shows motor strength of 5/5 in each arm and the examiner noted an area over the forearm that was less sensitive to light touch.  He noted normal reflex.  The examiner noted a left forearm scar with localized superficial loss to light touch.    

At the June 2003 Board videoconference hearing, the Veteran testified to pain, the inability to grasp, and not having the same strength in the left hand as he had in the past.  Treatment consisted of "[r]ange of motion treatment and mostly medication."  He stated that he was instructed to have a body therapy, but relied on his prescription medication since pool treatment was too expensive.  He stated that he was prescribed the brace in 1992 because of pain in his left wrist, hand and forearm.  He testified that the brace restricts his motion to help with pain. 

A June 2005 VA examination shows pain that radiates down to the distal part of the forearm.  He took Tramadol for all of his orthopedic complaints.  He did not use any kind of brace for his forearm, but did for his wrist.  There is no subsequent surgery (except to remove the pin that was in one of the bones of the forearm), injury or other dislocations.  Regarding motion of the forearm, the examiner noted that there "can be no motion of the forearm, only motion of the joints."  The examiner diagnosed fracture of the left ulna/radius status post open reduction and internal fixation with residuals.

Pursuant to the March 2009 Court memorandum decision, the Board remanded the claim in October 2009 for additional development since the examination focused on the limitations of the elbow and wrist and not the forearm.

Per the Board's remand, the Veteran was afforded a VA examination in March 2010.  After interviewing and examining the Veteran, the examiner diagnosed left forearm fracture.  He noted that the claims file was not available for review.  However, based on physical examination, the examiner noted a grade 5- intrinsic muscle strength, normal sensation to light touch and mild intrinsic atrophy, which he noted "could be indicative of mild ulnar neuropathy."

In a May 2012 remand, the Board noted that the March 2010 VA neurological examination lacks specific findings regarding movement and strength of the fingers and left hand thumb, which are hallmarks of the rated ulnar impairment.  The Board remanded the claim in part for an examination addressing specific findings related to the applicable evaluation criteria.  

In June 2012, the Veteran was afforded another VA examination.  The Veteran reported numbness to the thumb, index and long finger.  He took Tramadol and acetaminophen for pain relief.  It was noted that there were no flare-ups that impacted the function of the forearm.  He noted that a February 2007 x-ray report of the left forearm showed no evidence of fracture, dislocation or subluxation.  The impression was no acute radiographic abnormality.  

Due to the findings that greatly differed between the March 2010 and June 2012 VA examinations, the Board remanded the claim in January 2013 for additional development to reconcile the findings regarding the elbow and wrist.  

Per the Board's remand, the Veteran was afforded several VA examinations in March 2013.  A VA examination in March 2013 VA specifically for the hand shows moderate constant pain, paresthesias and/or dysesthesias and numbness in the left upper extremity.  Sensory examination showed decreased sensation in the inner/outer left forearm and in the left hand and fingers.  Severe intermittent pain was noted in the left upper extremity.  The examiner noted mild incomplete paralysis in the radial, median and ulnar nerves which indicates that the nerve impairments were wholly sensory.  Middle radicular group was normal.  
  
A March 2013 examination for the elbow and forearm shows that the examiner diagnosed displaced midshaft fractures of left radius and ulna status post open reduction with internal fixation; status post removal of pin left ulna May 1972; residual DJD of the left olecronon; and status post plate removal from left radius via old scar with residual scar.  The examiner noted no additional limitation in range of motion of the forearm following repetitive-use testing.  The examiner did note functional loss and/or functional impairment of the forearm due to weakened movement and pain on movement. 

By rating decision in March 2013, the RO granted service connection for degenerative arthritis of the left elbow and left wrist 

Analysis

Based on the evidence of record, a 30 percent rating is not warranted under DC 8716 for the ulnar nerve.  The evidence does not show severe incomplete paralysis of the ulnar nerve.  The evidence showed normal neurological examination; motor strength was full.  In addition, there have been no reports of significant flare-ups of the forearm.  The Veteran used a brace and took medication for pain relief.  Even though pool therapy was recommended, the Veteran was able to manage with his current treatment.  

At the June 1999 Board hearing, the Veteran's representative suggested that the Veteran be rated under Diagnostic Code 8511 (for middle radicular group) due to his scar and numbness of the thumb.  However, the Veteran's scar has been separately rated.  Moreover, the most recent VA examination report shows normal middle radicular group, which would not warrant the next higher rating of 30 percent for moderate incomplete paralysis of the middle radicular group. 

The Veteran is competent to report the symptoms regarding his forearm.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has taken his reports into consideration but finds that his symptoms do not warrant higher ratings under the applicable diagnostic codes given the symptoms he has reported and the extent of his treatment.

Staged ratings for the disability affecting the ulnar nerve are not for application since the Veteran's residual of injury to the left forearm is adequately contemplated by the 20 percent rating during the entire time period in question.  

The Board concludes that a rating in excess of 20 percent is not warranted.  The symptoms reported by the Veteran and findings reported by the examiners do not demonstrate incomplete paralysis of the ulnar nerve that was more than moderate.  Should the severity of the disability increase in the future, the Veteran may always file a claim for an increased rating.  

Separate Ratings for the Radial and Median Nerves

Separate ratings are warranted for the radial and median nerves.  Regarding the severity of each nerve, sensory examination on the most recent examination showed decreased sensation in the left hand and fingers.  The March 2013 VA examiner specifically identified mild incomplete paralysis of the radial and median nerves (indicative of symptoms that are wholly sensory), which warrant separate ratings of 20 percent and 10 percent, respectively.  See 38 C.F.R. § 4.124a, DCs 8714, 8715.  Higher ratings are not warranted as the examiner noted that the most severe symptom was intermittent pain.  Additionally, there is no other evidence to show more severe diagnoses.  The examiner's assessment was based on symptoms reported by the Veteran and findings upon physical examination of the Veteran.     

The Board has considered whether providing separate ratings would constitute pyramiding as one of the symptoms of the radial and median nerves overlaps (i.e. flexion of wrist weakened).  However, a majority of the symptoms do not.  The VA examiner did not specify the specific symptoms of each nerve, but only indicated that they were mild in severity.  While the Board recognizes that there may be an overlap with one of the symptoms, there are other symptoms unique to each of the nerves.  The Veteran has not asserted and the evidence does not show any weakened flexion of the wrist.  Resolving the benefit of the doubt in the Veteran's favor, the Board assumes that the symptoms are separate and do not overlap.  Therefore, no pyramiding is involved by the granting of separate ratings for the individual nerves.

Thus, the Veteran is assigned a separate 20 percent rating, but no higher, under DC 8714 for neuralgia of the radial nerve; and a separate rating 10 percent rating, but no higher, under Diagnostic Code 8715 for the median nerve. 

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's residuals of injury of the left forearm discussed herein are contemplated by the applicable rating criteria.  The schedular criteria contemplate symptoms of incomplete and complete paralysis of the ulnar, radial and median nerves, and further recognizes the different levels of severity regarding incomplete paralysis (mild, moderate and severe).  Here, the Veteran has complained of pain relieved by medication and use of a brace.  He reported numbness in the thumbs.  Decreased sensation was noted, and so was functional loss/impairment of the forearm due to weakened movement and pain on movement.  Comparing the Veteran's disability level and symptomatology of residuals of the left forearm to the rating schedule, the degree of disability caused by the disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).    

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's residuals of injury to the left forearm alone do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran has not been hospitalized for this condition as treatment consisted of mainly taking medication.  

As to employment, the Board recognizes that the Veteran may be unemployable due to the culmination of his service-connected disabilities, which is discussed below.  However, the residuals of injury to the left forearm alone do not affect his employability.  The June 2012 VA examiner noted that his forearm does not impact his ability to work in physical and sedentary employment.  Thus, referral would not be warranted based on residuals of injury to the left forearm.

ORDER

Entitlement to service connection for a left knee degenerative joint disease status post total knee replacement is granted.

Entitlement to service connection for a left hip disability on a secondary basis is denied.

Entitlement to an initial evaluation in excess of 20 percent for residuals of injury to the left forearm is denied.

Entitlement to a separate rating of 20 percent (but no higher) for neuralgia of the radial nerve is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent (but no higher) for neuralgia the median nerve is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The March 2013 RO rating decision granted service connection and assigned initial ratings for degenerative arthritis of the left elbow and wrist.  In a September 2013 letter, the Veteran's representative in effect filed a notice of disagreement when he stated that the Veteran "disagrees with each of the RO's determinations in the March 2013 rating decision...."These matters are remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

As the issue of TDIU is inextricably intertwined with the increased ratings that are being remanded and affected by the grants of service connection for various disabilities in this decision, the RO should consider this issue after development and reconsideration of those issues.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the appeal initiated by the Veteran from the March 2013 rating decision which granted service connection for the left wrist and left elbow.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then adjudicate the TDIU claim.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


